Citation Nr: 1135735	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for dysthymia, prior to December 10, 2010.

2.  Entitlement to a rating greater than 10 percent for dysthymia, as of December 10, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above claim.

In August 2010, the Board remanded the matter to the RO for the purposes of providing the Veteran with VCAA notice, obtaining additional treatment records, and providing the Veteran with a current VA examination.  The matter was returned to the Board in August 2011. 


FINDING OF FACT

The Veteran's dysthymia is manifested by mild social isolation, moderate occupational anxiety, chronic depressive symptoms, and panic attacks.


CONCLUSION OF LAW

The criteria for 30 percent rating, and not higher, for service connected dysthymia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  Pursuant to the Board's August 2010 Remand order, a letter dated in September 2010 informed the Veteran of all three elements required by 38 C.F.R. 
§ 3.159(b), as stated above, and his claim was readjudicated in a July 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records and provided him with VA examinations in May 2005 and December 2010.  The examiners fully reviewed the Veteran's history, documented his reported symptoms, and described the current severity of his service-connected disorder in sufficient detail to allow the Board to make a decision on the claim, particularly with regard to any social or occupational effects.  The May 2005 VA examiner did not indicate whether the claims folder was available for review, but the medical report shows that the examiner thoroughly reviewed the Veteran's history and this history is consistent with the records contained in the claims folder.  As such, the Board finds that the absence of record review has not detracted from the probative value of the examination report.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Lastly, the Board is satisfied that the RO has substantially complied with the Board's February 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to provide the Veteran with notice of 1) the information and evidence not of record that is necessary to substantiate his claim for an increased rating for a dysthymic disorder, 2) the information and evidence that VA will seek to obtain on his behalf, and 3) the information and evidence that he is expected to provide.  Additionally, the Board directed the RO to obtain complete copies of any recent VA treatment records, to provide the Veteran with a current VA psychiatric examination, and to readjudicate his claim.  In this regard, as discussed above, in September 2010, the Veteran was provided with adequate notice regarding the evidence necessary to reopen his previously denied claim.  All relevant records were obtained, and the Veteran was provided with a VA psychiatric examination in December 2010.  The Veteran's claim was readjudicated in a July 2011 SSOC.

II.  Increased Rating

The Veteran contends that he is entitled to a higher rating for his service-connected dysthymic disorder.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, the RO staged the Veteran's disability rating for his service-connected dysthymia, but, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the Board has determined that application of staged ratings is inappropriate in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

The criteria for evaluating dysthymia are found at 38 C.F.R. 4.130, DC 9433.  A noncompensable rating is assigned where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  A 10 percent evaluation is warranted where there is occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.  Id.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly (or less often) panic attacks; chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id

A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

A GAF score of 71 to 80 is assigned when the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The earliest VA mental health treatment records for the Veteran are dated from February 2004.  At that time, he reported symptoms of low self-esteem, feelings of insecurity at work, financial worries, and low motivation.  He described good family relationships, but reported not having many friends.  While the Veteran was able to hold a stable job, he reported stress and worries about his job performance.  The Veteran was well-dressed and groomed, pleasant, polite, and spoke comfortably.  He exhibited clear perception and logical and goal-directed thoughts.  His memory was intact.  His mood was euthymic.  He had no suicidal or homicidal intent.  The psychologist described his symptoms as "mild" and "probably amenable to cognitive/behavioral changes in daily living" and assigned a GAF of 75-80.

In May 2005, the Veteran was provided with a VA examination.  The Veteran reported some depression beginning in 1994 due to stress with his new boss.  Associated symptoms included decreased mood, anhedonia, decreased sleep, decreased interests, feeling worthless, decreased energy, and decreased concentration.  These symptoms reportedly improved when he started taking Wellbutrin, and anxiety was his primary complaint at the time of the examination.  He said he constantly feels like he is going to screw up and that he was having a difficult time adjusting to life outside the military.  In particular, he stated transitioning from a military to civilian job has made his problems with security worse.  Because of the stress, he experiences muscle tension headaches, gastrointestinal complaints, irritability, insomnia, and fatigue.  He endorsed symptoms of post-traumatic stress disorder, such as flashbacks of a plane crash and the aftermath of missile attacks.  He stated that he used to have a startle response, but felt it had resolved.  He described difficulty relating to other people and feeling detached from others, as well as difficulties with irritability and concentration.  He denied suicidal ideations, homicidal ideations, hallucinations, psychosis, or mania.  

On examination, the Veteran was alert and oriented, engaged, and polite.  The Veteran described his mood as "okay" and his affect was noted to be congruent.  His thought processes were negative for looseness of association or flight of ideas.  He appeared logical and goal-directed, and his insight and judgment were good.  The diagnoses given is major depressive disorder, in partial remission; anxiety disorder, not otherwise specified; and posttraumatic stress disorder, chronic.  He was assigned a GAF score of 65.  Overall, the examiner thought the Veteran's anxiety was "standard when changing from being in the military for so many years to a different type of job."  He noted that the Veteran was functioning in relationships and appeared to be a friendly individual who is able to interact with others.  Continuing therapy was recommended to help the Veteran adjust to life outside of the military.

The Veteran was seen by his primary care physician in March 2006 following a January 2006 myocardial infarction.  His problem list shows a history of anxiety and panic attacks.  Specifically, the notes show that he was told he was having a panic attack in February 2006 after a subsequent heart problem was ruled out.  His primary physician recommended that he follow up with the psychiatric department and the Veteran agreed to do so.  Consequently, he was seen by in the Mental Health Orientation Clinic in March 2006 for anxiety.  At that time, the Veteran was taking Wellbutrin but felt it was no longer managing all of his symptoms.  

In April 2006, the Veteran was given a full mental health assessment.  The notes show a history of depression, as well as problems with concentration, memory, motivation, anxiety, and periods of irritability.  He denied any psychosis, and there was no suicidal or homicidal ideation.  Upon examination, the Veteran had a depressed mood and affect, low energy, difficulty concentrating, and difficulty remembering.  He also had increased anxiety and periods of irritability.  His insight and judgment were fair.  The diagnosis provided is depression.  The psychiatrist increased his dose of Wellbutrin, continued his Tranxene prescription, and started a trial of Topamax.  At his counseling appointment that day, the Veteran reported increased stress due to uncertainty about his occupational future and due to his son-in-law's recent deployment to Afghanistan.  He was seen again for counseling in June.  His general demeanor was stable, and he reported a decrease in work stress and in his overall pain level, as well as successful management of several challenging family situations.  The Veteran felt this indicated that his medication regime was working.

In August 2006, the Veteran submitted a statement describing his symptoms of decreased work efficiency and inability to perform his job when under stress.  He described his depression as mild to moderate with periods of withdrawal from other people and thoughts of "walking away."  He noted that these symptoms were controlled, but emphasized that he took three daily medications in order to control these symptoms.  Nevertheless, he stated that he still experienced periods where he felt the need to withdraw from people in order to avoid hurting them.  

In December 2010, the Veteran was provided with another VA examination.  At that time he reported that he was no longer taking any psychiatric medication due to problems with side effects.  The Veteran reported having a good relationship with his wife and children, but also reported recent stress due to changes in his living situation.  He also reported occasionally seeing friends.  There was no reported history of violence or suicide attempts.  Overall, the examiner described the Veteran as moderately impaired with regard to psychosocial functioning.  The Veteran reported a mild chronic depressed mood, with increasing symptoms during the holiday season.  He described symptoms of anhedonia and anergia and endorsed chronic moderate anxiety.  He stated that he was concerned that his job might be dissolved by his company during the next year.

Upon examination, the Veteran was appropriately groomed and dressed and showed a cooperative, friendly, relaxed, and attentive attitude toward the examiner.  He psychomotor activity and speech were unremarkable; his activity was somewhat fatigued and speech was spontaneous, clear, and coherent.  His affect was appropriate.  His mood was dysphoric, but he smiled and laughed appropriately.  Attention and orientation were intact, thought process and thought content were unremarkable, and memory was normal.  He had no delusions and showed judgment and insight.  His behavior is noted to be appropriate.  The Veteran reported an increase in sleeplessness due to family stressors and a history of panic attacks.  He reported possible symptoms of panic attack on a daily basis.  His impulse control is noted to be fair.  He endorsed irritability and reported an increase in verbal altercations with his wife due to family stressors.  He also stated that he secluded himself at times when he is angry.  The Veteran reported some occupational difficulties due to problems concentrating and interpersonal conflicts with his supervisor.  He also reported difficulty in focusing on tasks.  

The diagnosis provided is dysthymic disorder and the GAF score assigned is 60.  Overall, the examiner found that the Veteran had a chronic history of depression due to dysthymic disorder, and that recent family stressors had likely exacerbated his symptoms.  The examiner also determined that there was an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to the symptoms of his mental disorder, but that he had generally satisfactory functioning.  His pertinent symptoms were listed as chronic depressed mood, anergia, sleep disruption, fatigue, and concentration problems.

The Board finds that the overall disability picture for the Veteran's dysthymia most closely approximates a 30 percent rating, warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly (or less often) panic attacks; chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  In assigning this disability rating, the Board has fully considered both the medical evidence of record and the Veteran's competent and credible lay statements of his symptomatology.

Review of the record shows that the Veteran has consistently displayed symptoms of mild social isolation and moderate occupational impairment.  The Veteran reportedly has a good relationship with his family, but tends to isolate when depressed or angry.  He feels detached and has a hard time relating to other people.  Throughout the record, he has regularly expressed anxiety about his civilian occupation, stress due to the conflict with his boss, symptoms of low self-esteem, feelings of insecurity at work, financial worries, and low motivation.  He has also regularly reported suffering from a chronic depressed mood, anhedonia, sleeplessness, anergia, feelings of worthlessness, and decreased concentration.  While he has reported that some of these symptoms were effectively controlled by medication at some points in the record, a comprehensive review shows that the Veteran has consistently asked for alterations or additions to his prescriptions and, ultimately, stopped taking them.  As such, his symptoms cannot be described as "well-controlled by medication."  Even when the Veteran felt his symptoms of depression were controlled by Wellbutrin, he still had symptoms of anxiety.

Although the VA examiner in December 2010 noted that the Veteran's symptoms had been recently exacerbated by family stress, and the Veteran's GAF score has steadily decreased throughout the appellate period, the Board nevertheless finds that these changes represent mild variations in the severity of the Veteran's symptoms, which have been consistent, and do not constitute evidence of diverse symptoms meeting the criteria for different ratings throughout the course of the appeal, particularly in consideration of the Veteran's changing medication regime.  The treatment notes and examination reports show the same reports of occupational anxiety, mild social isolation, depressed mood, and panic attacks throughout the appellate period.  

The Veteran's symptoms do not rise to the level of severity indicated by the criteria for a 50 percent rating, warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  

While the Veteran asserted that he has symptoms of panic attacks on a daily basis and his treatment records show a history of disturbance of motivation and mood, his symptoms have not caused the sort of effects to his relationships and occupational functioning contemplated by the criteria for a 50 percent rating.  The Veteran has not consistently shown cognitive symptoms like impaired thinking, memory, understanding, or judgment, or symptoms equivalent to circumstantial, circumlocutory, or stereotyped speech.  Rather, his speech is consistently noted to be normal and the Veteran appears able to carry on a pleasant and appropriate conversation.  Lastly, the Veteran does not have difficulty establishing and maintaining work and social relationships.  Instead, the treatment notes show that he experiences periods of difficulty with his work, family, and social relationships, followed by other periods of improvement.  Overall, these relationships appear as a stable feature in the Veteran's life, showing that he has an ability to maintain these relationships.  For these reasons, entitlement to a 50 percent rating is not warranted at any time during the appellate period. 

Therefore, as the Veteran's dysthymia has been consistently manifested by mild social isolation, moderate occupational anxiety, chronic depressive symptoms, and panic attacks he is entitled to a 30 percent disability rating throughout the period on appeal.  

The rating schedule represent as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's dysthymia, e.g. mild social isolation, moderate occupational anxiety, chronic depressive symptoms, and panic attacks, are not shown to cause any impairment that is not already explicitly contemplated by Diagnostic Code 9433, and the Board finds that the rating criteria reasonably 

describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

A rating of 30 percent, and not higher, for dysthymia is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


